Citation Nr: 0620119	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  02-10 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to a rating in excess of 30 percent for sinusitis 
with residual nose injury.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from March 1948 to 
March 1952.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In an April 2005 decision, the Board declined to 
reopen the veteran's previously denied claim for service 
connection for residuals of a back injury, denied a rating in 
excess of 30 percent for sinusitis with residuals of a nose 
injury, and granted a separate 10 percent rating for mild 
saddle nose deformity with a nasal tip collapse and 
floppiness, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 
(DC) 6504 (2005).

The veteran appealed that portion of Board's April 2005 
decision that addressed the claim for an increased rating for 
sinusitis with residuals of a nose injury to the U.S. Court 
of Appeals for Veterans Claims (hereinafter referred to as 
"the Court").  In that litigation, a Joint Motion for 
Partial Remand (Joint Motion) was filed by the appellant and 
the VA General Counsel, averring that remand was required due 
to the Board's failure to explain why the veteran did not 
satisfy the criteria for a separate 30 percent rating under 
38 C.F.R. § 4.118, DC 7800 (2005) for disfigurement of the 
nose, rather than the 10 percent rating assigned under DC 
6504.  In an Order of March 2006, the Court vacated that part 
of the Board's decision that addressed the veteran's claim 
for an increased rating for sinusitis with residual nose 
injury and remanded the matter, pursuant to the Joint Motion.  
A copy of the Court's Order in this matter has been placed in 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a rating in excess of 30 percent for his 
service-connected sinusitis and residuals of a nose injury 
that is currently evaluated under 38 C.F.R. § 4.97, DC 6513 
(2005), for chronic maxillary sinusitis.  He last underwent 
VA examination in September 2000, at which time he reported 
that within the last year he had several sinus infections 
accompanied by stuffiness and postnasal drip.  On 
examination, it was noted that the veteran had bilateral 
swollen inferior turbinates and a very large anterior septal 
perforation with no specific crusting on the septal 
perforation itself.  His nasal dorsum had a mild saddle nose 
deformity with a nasal tip collapse and floppiness.  No 
photographs were taken of the veteran's nose.

Loss of part of the nose or scars on the nose is evaluated 
under 38 C.F.R. § 4.97, DC 6504 (2005), that provides a 10 
percent evaluation for loss of part of one ala, or other 
obvious disfigurement; and a 30 percent evaluation if both 
nasal passages are exposed.  

Further, DC 7800 evaluates disfigurement of the head, face, 
or neck.  During the course of this claim and appeal, 
substantive changes were made by regulatory amendment to the 
schedular criteria for evaluating skin disorders, as set 
forth in 38 C.F.R. §§ 4.118.  See 67 Fed. Reg. 49,590-49,599 
(July 31, 2002); see also 67 Fed. Reg. 62889 (Oct. 9, 2002).  
These changes became effective on August 30, 2002.  See 38 
C.F.R. § 4.118 (2005).

Under the old regulations, effective prior to August 30, 
2002, disfiguring scars of the head, face or neck, with 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement, were 
evaluated 50 percent disabling.  A 30 percent rating was 
assigned if the scars were severe, especially if they 
produced a marked and unsightly deformity of eyelids, lips, 
or auricles.  Scars that were moderately disfiguring 
warranted a 10 percent evaluation. A noncompensable percent 
rating was assigned for slight disfigurement.  38 C.F.R. § 
4.118, DC 7800 (2002), effective prior to August 30, 2002.  
The Note to Diagnostic Code 7800 states that when, in 
addition to tissue loss and cicatrization, there was marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Code 7800 could be increased to 80 percent, the 
30 percent to 50 percent, and the 10 percent to 30 percent.

Under the current criteria, effective August 30, 2002, 
Diagnostic Code 7800 contemplates disfigurement of the head, 
face, or neck and provides for an 80 percent evaluation when 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features, i.e., the nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips, or; with 
six or more characteristics of disfigurement.  A 50 percent 
evaluation is assigned with visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features, such as the nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips, or; 
with four or five characteristics of disfigurement.  A 30 
percent evaluation is assigned when there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features, the nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips, or; with two or three characteristics of disfigurement.  
A 10 percent evaluation is assigned when there is one 
characteristic of disfigurement.

Note (1) to Diagnostic Code 7800 states that the 8 
characteristics of disfigurement are a scar 5 or more inches 
(13 or more cm.) in length; a scar at least one-quarter inch 
(0.6 cm.) wide at widest part; surface contour of a scar that 
is elevated or depressed on palpation; a scar that is 
adherent to underlying tissue; the skin is hypo-or hyper- 
pigmented in an area exceeding six square inches (39 sq. 
cm.); the skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); the underlying soft tissue is missing in an 
area exceeding six square inches (39 sq. cm.); and the skin 
is indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

Note (2) to Diagnostic Code 7800 states that tissue loss of 
the auricle should be rated under 38 C.F.R. § 4.87, 
Diagnostic Code 6207 (2005) and anatomical loss of the eye 
under 38 C.F.R. § 4.84a, Diagnostic Codes 6061 or 6063 
(2003), as appropriate.  Unretouched color photographs should 
be considered when evaluating under these criteria.   See 38 
C.F.R. § 4.118, Diagnostic Code 7800, Note (3).

In light of the above, and given that the veteran was last 
examined by VA nearly six years ago, the Board is of the 
opinion that he should be afforded new VA ear, nose and 
throat (ENT) and dermatology examinations, to determine the 
current severity and all manifestations of his service-
connected sinusitis with residuals of a nose injury.  At that 
time, unretouched color photographs of the veteran's nose 
injury can be obtained to assist the Board in determining the 
most appropriate criteria under which to evaluate his 
disability.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess and Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
that held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) 
(2005) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the veteran with proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs him that a disability 
rating and an effective date for the award of 
benefits will be assigned if an increased rating 
(or ratings) is awarded, and also includes an 
explanation as to the type of evidence that is 
needed to establish both an increased disability 
rating and an effective date, consistent with 
Dingess and Hartman, supra.

2.	The RO should obtain all medical records 
regarding the veteran's treatment at the VA 
Outpatient Clinic in Auburn, New York, for the 
period from December 2003 to the present, and 
from any other VA or private medical provider 
identified by the veteran for the period in 
question.

3.	The RO should schedule the veteran for 
appropriate VA examinations, e.g., ENT, 
dermatology, to determine the current severity 
and all manifestations of his service-connected 
sinusitis with residual nose injury.  All 
indicated tests and studies should be conducted 
and all clinical findings reported in detail.  
The claims files should be made available to the 
examiners prior to the examinations and the 
reports should indicate if the examiners 
reviewed the veteran's medical records.

a.	The ENT examiner should indicate the 
severity and frequency of any sinus 
headaches, and indicate whether sinusitis 
is manifested by scabbing, purulent 
discharge and/or crusting.  

i.	The examiner should provide the number 
and duration of any attacks of 
sinusitis per year, as well as well as 
whether the evidence demonstrates 
three or more incapacitating episodes 
of sinusitis requiring prolonged 
antibiotic therapy lasting from four 
to six weeks; or more than six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or 
crusting.

ii.	The examiner should also state whether 
there are indications of chronic 
osteomyelitis requiring repeated 
curettage, or near constant sinusitis, 
and provide an assessment as to 
whether the veteran's sinusitis is 
moderate or severe in degree.  

iii.	The examiner is requested to state if 
the veteran's residual nose injury 
results in loss of part of one ala, or 
other obvious disfigurement, or 
exposes both nasal passages.

b.	The dermatology examiner is requested to 
review the claims folders and this remand, 
and conduct an examination directed at the 
residuals of the nose injury alone.  
Untouched color photographs of the 
veteran's nose should accompany the 
examination report.  The examiner is 
requested to address the following 
questions. There is some redundancy to 
these questions, but this is due to the 
necessity of rating the residual nose 
injury under both new and old criteria for 
skin conditions, applicable in this case:

i.	Does the veteran have a visible nasal 
scar and, if so, is the scar slight, 
moderate, or severe in its degree of 
disfigurement? (The scar may be 
considered severe particularly when it 
produces a marked and unsightly 
deformity of the eyelids, lips, or 
auricles.)

ii.	Which, if any, of the following are 
characteristic of the scar: tissue 
loss, cicatrization, marked 
discoloration, or marked color 
contrast?

iii.	 Of the following eight 
characteristics of disfigurement, 
which, if any, are present for the 
veteran's service-connected residuals 
of a nose injury scar:

1.	scar 5 or more inches (13 
centimeters) in length; 

2.	scar at least one-quarter inch 
wide (0.6 centimeters) at its 
widest part; 

3.	scar surface or contour elevated 
or depressed on palpation; 

4.	scar adherent to underlying 
tissue; 

5.	skin hypo- or hyper- pigmented in 
an area exceeding 6 square inches 
(39 square centimeters); 

6.	skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in 
an area exceeding 6 square inches 
(39 square centimeters);

7.	underlying soft tissue missing in 
an area exceeding six square 
inches (39 square centimeters); 

8.	skin indurated and inflexible in 
an area exceeding 6 square inches 
(39 square centimeters).

iv.	Does any scar disfigurement involve 
visible or palpable tissue loss?

v.	Is there disfigurement (as opposed to 
merely a scar) involving either a 
gross distortion or asymmetry of the 
nose?

vi.	Is the scar tender and painful on 
objective demonstration?

4.	Thereafter, the RO should readjudicate the 
veteran's claim for a rating in excess of 30 
percent for sinusitis with residuals of a nose 
injury, with consideration to a separate 
evaluation for a nose deformity under DC 6504 or 
7800, as appropriate.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC should contain notice of all relevant 
actions taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the February 2004 
SSOC.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



